           Case 1:20-cv-00736-LM Document 18 Filed 09/09/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW HAMPSHIRE

_________________________________________
                                                        :
KYLE GUAY,                                              :       CIVIL ACTION NO.:
                                                        :       1:20-CV-00736-LM
        Plaintiff,                                      :
                                                        :
                                                        :
v.                                                      :
                                                        :
                                                        :
SIG SAUER, INC.                                         :
                                                        :
                                                        :
      Defendant.                                        :
_________________________________________

                JOINT STATEMENT REGARDING STATUS OF DISCOVERY

        The parties have conducted a substantial amount of discovery to date. Written discovery has

been completed, and the parties have completed an examination - including a CT scan imaging of the

weapon in question. The parties have also obtained Plaintiff’s medical records via subpoena. The

plaintiff’s deposition has been completed, and the parties are in the process of scheduling the

deposition of plaintiff’s girlfriend, who was the first person on scene after the incident. Defendant

also intends to depose the responding officers and EMTs, and Plaintiff intends to conduct a Rule

30(b)(6) deposition of Defendant. The parties anticipate that this remaining fact discovery can be

completed by the current October 29, 2021 deadline.

        The parties have exchanged their expert reports as required by Fed. R. Civ. P. 26(a)(2). The

parties are in the process of scheduling the depositions of their respective experts. While the parties

are hopeful that these expert depositions can be completed by the current October 29, 2021 deadline,
           Case 1:20-cv-00736-LM Document 18 Filed 09/09/21 Page 2 of 3




they respectfully request an additional thirty days – to November 29, 2021 – to complete expert

depositions. The parties also request that the deadline for the parties to file motions for summary

judgment to be extended to December 15, 2021.

        The parties do not believe any additional modifications to the current scheduling order are

needed at this point. Plaintiff has conferred with Defendant in drafting this report, and the parties are

in agreement regarding the current status.


                                                        Respectfully submitted,

                                                        Counsel for Plaintiff:

Date: September 9, 2021                         By:     /s/ Jeffrey S. Bagnell
                                                        Jeffrey S. Bagnell
                                                        Admitted Pro Hac Vice
                                                        Federal Bar No. CT18983
                                                        Jeffrey S. Bagnell, Esq., LLC
                                                        55 Post Road West
                                                        Westport, Connecticut 06880
                                                        (203) 984-8820
                                                        jeff@bagnell-law.com

                                                        Counsel for Plaintiff:

Date: September 9, 2021                         By:     /s/ Benjamin T. King
                                                        Benjamin T. King, NH Bar #12888
                                                        Douglas, Leonard & Garvey, P.C.
                                                        14 South Street, Suite 5
                                                        Concord, NH 03301
                                                        (603) 224-1988
                                                        benjamin@nhlawoffice.com

                                                  and




                                                    2
          Case 1:20-cv-00736-LM Document 18 Filed 09/09/21 Page 3 of 3




                                                     Counsel for Defendant:

Date: September 9, 2021                       By:    /s/ B. Keith Gibson
                                                     B. Keith Gibson, NY Bar #4176244
                                                     Littleton Park Joyce Ughetta & Kelly, LLP
                                                     4 Manhattanville Road, Suite 202
                                                     Purchase, NY 10577
                                                     (914) 417-3400
                                                     keith.gibson@littletonpark.com


                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served this date upon all counsel
of record via the ECF filing system.

                                                     /s/ Benjamin T. King
                                                     Benjamin T. King




                                                 3
